C. A. 3d Cir. (Certiorari granted, 385 U. S. 810.) The case is restored to the docket for reargument at the 1967 Term. In their briefs and oral arguments, counsel are requested to discuss, in addition to the questions previously presented, the following:
(1) What relevance, if any, has the required records doctrine, Shapiro v. United States, 335 U. S. 1, to the validity under the Fifth Amendment of the obligation to pay the wagering excise tax imposed by 26 U. S. C. § 4401?
(2) Is satisfaction of an obligation to pay a wagering excise tax imposed by 26 U. S. C. § 4401 conditioned upon the filing of a return required under 26 U. S. C. § 6011 and pertinent regulations? If it is not, what information, if any, must accompany the payment of a wagering excise tax obligation in order to extinguish the taxpayer’s liability for that obligation?